Citation Nr: 1019251	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder; to include post traumatic stress 
disorder (PTSD) and depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran retired from Active Duty with the U.S. Navy after 
serving from July 1955 to June 1974.

This case initially came before the Board of Veterans' 
Appeals (Board) from an October 2006 rating decision of the 
RO.  

In a November 2006 Statement, the Veteran claims that his 
atrial fibrillation, constant diarrhea, and high blood 
pressure are all related to his claimed PTSD.
The Board notes that while the Veteran has provided a release 
for private treatment records for atrial fibrillation by Dr. 
K.H.S., those records have not yet been requested and 
associated with the Veteran's claims file.  These issues have 
not yet been addressed by the RO, and it is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of issues 
not yet adjudicated by the RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

In the present case, the RO has only addressed the question 
of service connection for PTSD.  However, a review of the 
file suggests that the Veteran may also be suffering from 
other innocently acquired psychopathology.  

The Board observes that, in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
reasonably, the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever that is, 
causes him.  

The Court found that the Board's analysis of psychiatric 
disorders is not necessarily limited only to that diagnosis, 
but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits or that VA obtains in support of the claim.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that service treatment records from April and 
July 1967 demonstrate treatment for insomnia.  The Veteran's 
DD form 214 identifies that the Veteran was awarded inter 
alia, the Vietnam Service Medal, the Vietnam Campaign Medal, 
the Armed Forces Expeditionary Medal, and a Navy Achievement 
Medal for service "with the commander attack carrier air 
wing NINE while embarked aboard the U.S.S. Enterprise 
(CVA(N)65), during the period 18 December 1966 to 20 June 
1967."  

In a May 2006 statement, the Veteran reports that he was very 
close to the officers of the squadron who were pilots of the 
A-6 Intruder aircraft, and that many of them would leave for 
combat missions and not return.  He indicated that he was 
having "flash backs," being awake at night, having 
outbursts of anger, losing interest in hobbies such as 
softball, estrangement from others, and difficulty in his 
relationship with his wife.  In June 2006 evidence of a 
diagnosis and treatment for depression from July 2002 to 
January 2006 by Dr. D.L.F. was associated with the Veteran's 
claims file.

In light of the evidence showing that the Veteran experiences 
psychiatric symptoms and in light of the diagnoses of 
depression rendered by his private mental health care 
provider, Dr. D.L.F., the Board finds that a VA examination 
is necessary in order to determine the nature and etiology of 
any currently present psychiatric disabilities.  See 38 
C.F.R. § 3.159(c)(4) (2009).  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

In addition the Board finds that ongoing medical records 
should also be obtained from Dr. D.L.F.  See 38 U.S.C.A. § 
5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  The RO 
should obtain any outstanding private 
treatment records, particularly records 
of private mental health treatment by Dr. 
D.L.F. from January 2006 to present.  All 
attempts to obtain these records should 
be documented in the claims folders.  The 
RO should continue its attempts to obtain 
these records until it is reasonably 
certain that further attempts would be 
futile or that the records do not exist.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
ascertain the nature and likely etiology 
of any innocently acquired psychiatric 
disorder, including PTSD and depression.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
indicated tests or studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran at least as likely as not 
currently suffers from an innocently 
acquired psychiatric disability that had 
its clinical onset during his long period 
of active service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  If PTSD is 
diagnosed, the examiner should identify 
the stressor or stressors on which the 
diagnosis in based.  If depression is 
diagnosed, the examiner should indicate 
if it is due to any event or incident of 
his period of active service.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in accordance with any final regulation 
should proposed amendment to 38 C.F.R. 
§ 3.304(f)(3) become final during the 
appeal, as well as all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


